     Case 7:17-cv-07962-PMH-AEK Document 26 Filed 09/21/21 Page 1 of 1
                                                                                    i;   .,   :




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                              ',   [
------------------------------------------------------------X
TIFF ANY C. HULING,
                                   Plaintiff,                         17 CIVIL 7962 (PMH)(AEK)

                 -against-                                                JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated September 21, 2021, upon a careful and complete review of the

R&R, the Court finds no clear error in Magistrate Judge Krause's thorough and well-reasoned

analysis and the R&R is adopted in its entirety for the reasons set forth therein. Consequently,

the Commissioner's motion for judgment on the pleadings is terminated as moot (Doc. 12); this

matter is REMANDED to the Commissioner for further proceedings before a properly appointed

ALJ; and that upon remand, this case will be assigned to a different ALJ than the one who

conducted the original hearing and issue the original agency decision.

Dated: New York, New York
       September 21, 2021


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
                                                                      ~Vl~
                                                                       Deputy Clerk
